IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID DARK HORSE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4511

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed March 16, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

David Dark Horse, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Atwell v. State, 128 So. 3d 167 (Fla. 4th DCA 2013), review

granted, No. SC14-193 (Fla. Sept. 16, 2014).

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.